Title: To James Madison from John Morton, 26 December 1801
From: Morton, John
To: Madison, James


					
						
						December 26th. 1801
					
					Having obtained the detention of the Vessel till this morning, I am enabled to state, concisely, 

that I have just had an Interview with His Excelly. the Governor.
					It appears that the stoppage of the Intercourse is conformable to an Order of His Majesty of 

long standing, & repeatedly urged; but which this Administration had found it necessary to evade until, 

by the communication of a Cessation of Hostilities, their plea therefor was done away
					His Excelly., however, has unequivocally assured me that every possible Indulgence & 

relief will still be extended to those Vessels which may arrive under the expectation of finding the Port 

open as before; tho’ in a manner not to be public, but to be understood between our selves.  He also 

assured me that it was intended that every door that was practicable, should be left open for the 

adjustment of old concerns & on my alluding particularly to my Instrumentality therein, he said that would 

be acquiesed in, on my exercising the required caution as to the Publicity of my Character, &c: On 

the whole, therefore, I anticipate less Injury from the present restriction than at first
					It remains to be determined how far the Inhabitants of the Colony will be disposed to 

relinquish the advantages derived from their Intercourse with the U. States; or, if any, what weight 

would be derived from their representation, in consequence, at the Court of Madrid.
					Intending to resume the subject in a few Days hence, I beg leave to conclude with the 

assurance of my being Sir With respectful Consideration Your Ob. Servt.
					
						Jno: Morton.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
